While concurring in the judgment, I do so with a full realization that remand to the board of review may prove to be an empty victory for the claimant in this case. In the usual proceedings, the refusal to take the sobriety test would constitute "just cause" for discharge, but from the record in this case, we cannot determine whether the action of the board of review was traceable to the refusal of Boyd to take the sobriety test or to his poor work record and past disciplinary problems. Hence, the remand to the board of review will serve to clarify, at least, whether its references to prior disciplinary action against Boyd were critical in its determination or mere surplusage.